DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/2/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on11/2/2021. In particular, the scope of original claim 1 has been narrowed and therefore, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0336520).

The rejection is adequately set forth in Paragraph 40 of the Office Action mailed on 8/3/2021 and is incorporated here by reference.

Claims 1 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0336520) in view of De Cola et al (US 2013/0046096).

Regarding claim 1, Boudreault et al discloses an organic metal compound with the following formula ([0091] – Formula III):
Ir(LA)n(LB)3-n,
where n is an integer [1-3] ([0091]); and LB is bidentate ligand. The ligand LA is given as ([0074]):

    PNG
    media_image1.png
    248
    246
    media_image1.png
    Greyscale
,
where X is O or S ([0067]). The group R1 represents a tetra-substitution ([0020]). R1, R2, R3, and R4 are H, an alkyl, a heteroaryl, an aryl, or a combination thereof and where at least one of R1 or R4 comprises an alkyl ([0068] and [0069]). The term “aryl” is defined as encompassing phenyl, the term “heteroaryl” is defined as encompassing pyridine, and the term “alkyl” is defined as encompassing methyl ([0047] and [0053]-[0054]). Ring A is 6-membered carbocyclic ring and is exemplified as benzene in the ligand disclosed in Paragraph [0089] ([0061]).
	From the above, the reference discloses a compound encompassed by recited Formula (I):

    PNG
    media_image2.png
    298
    509
    media_image2.png
    Greyscale
,
where X is O or S. The recited groups R2-R5 correspond to the group R1 in ligand LA of the reference, where R2, R3, and R5 are H and R4 is benzene, i.e. a C6 aryl. R2 in ligand LA of the reference is H. The recited group R1 corresponds to the group R3 of the reference and is a methyl, benzene substituted with a methyl group, i.e. a C6 aryl group, or pyridine substituted with a methyl group, i.e. a C5 heteroaryl group, substituted with a methyl group. 
From the above, the compound of the reference meets condition (2) recited in the present claims, i.e. R1 is a C6-12 aryl group or a C3-12 heteroaryl group or a C1-6 alkyl group when R4 is a C6-12 aryl group.
Boudreault et al teaches all the claim limitations as set forth above. While the reference discloses that the compound comprises the co-ligand LB, the reference does not disclose that co-ligand is a phenyl-pyridine ligand as recited in Formula (II) of the claims.
De Cola et al discloses that conventional iridium emitters exhibit at least one phenyl-pyridine ligand ([0029]). Phenyl pyridine has the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
Thus, the recited groups R9-R16 in recited Formula (II) are H.
In view of the teaching in De Cola et al, it would have been obvious to one of ordinary skill in the art to use a phenyl-pyridine ligand in the iridium emitter as bidentate ligand for ligand LB in the compound disclosed by Boudrealt et al, as doing so would amount to nothing more than use of known ligand for its intended use, in a known environment to accomplish entirely expected results.

Regarding claim 13, the combined disclosures of Boudreault et al and De Cola et al teach all the claim limitations as set forth above. From the discussion above the recited group R1 corresponds to the group R3 of Boudreault et al and is a benzene substituted with a methyl group, i.e. a C6 aryl group, or pyridine substituted with a methyl group, i.e. a C5 heteroaryl group. From the above, the compound of the reference meets condition (2) recited in the present claims, i.e. R1 is a C6-12 aryl group or a C3-12 heteroaryl group when R4 is a C6-12 aryl group.
Furthermore, as discussed above De Cola et al a phenyl pyridine group and therefore the recited groups R9 to R16 are H.



    PNG
    media_image1.png
    248
    246
    media_image1.png
    Greyscale
,
the group R3, corresponding to the recited group R1 is an alkyl such as methyl ([0026], [0068], and [0069]). Paragraph [0047] discloses that “alkyl” as defined by the reference can be substituted. Paragraph [0068] discloses that the group R3 can be selected from various groups including alkyl, deuterium, and combinations thereof. Accordingly, the disclosure of the reference encompasses –CH3, where the hydrogens are replaced by D to obtain -CD3.
The group R1 represents a tetra-substitution ([0020]). R1, R2, and R4 are H, an alkyl, a heteroaryl, an aryl. 
Thus, the combined disclosures of Boudreault et al and De Cola et al disclose the compound of the claims:

    PNG
    media_image4.png
    225
    375
    media_image4.png
    Greyscale
,
where the groups R2 to R5 correspond to R1 of Boudreault et al and are H. Furthermore, as discussed above De Cola et al discloses a phenyl pyridine group and therefore the recited groups R9 to R16 are H.

Regarding claim 15, the combined disclosures of Boudreault et al and De Cola et al teach all the claim limitations as set forth above. Additionally, Boudreault et al discloses that the in the formula:

    PNG
    media_image1.png
    248
    246
    media_image1.png
    Greyscale
,
the group R3, corresponding to the recited group R1 is an alkyl such as methyl ([0026], [0068], and [0069]). Paragraph [0047] discloses that “alkyl” as defined by the reference can be substituted. Paragraph [0068] discloses that the group R3 can be selected from various groups 3, where the hydrogens are replaced by D to obtain -CD3.
The group R1 represents a tetra-substitution ([0020]). R1, R2, and R4 are H, an alkyl, a heteroaryl, an aryl. 
Thus, the combined disclosures of Boudreault et al and De Cola et al disclose the compound of the claims:

    PNG
    media_image5.png
    184
    325
    media_image5.png
    Greyscale

where R1, corresponding to R3 in Boudreault et al is –CD3, i.e. a deuterated C1 alkyl group and the recited groups R2 to R5, corresponding to R1 in Boudreault et al are H. Therefore, the compound satisfies condition (1) of the claims.

Regarding claim 16, the combined disclosures of Boudreault et al and De Cola et al teach all the claim limitations as set forth above. From the discussion above, the combined disclosures of Boudreault et al and De Cola et al disclose the compound of the claims:

    PNG
    media_image6.png
    259
    340
    media_image6.png
    Greyscale
,
where R1 is a methyl, the recited groups R2, R5, and R9 to R21 are H.

Regarding claim 17, the combined disclosures of Boudreault et al and De Cola et al teach all the claim limitations as set forth above. From the discussion above, the combined disclosures of Boudreault et al and De Cola et al disclose the compound of the claims:

    PNG
    media_image7.png
    216
    351
    media_image7.png
    Greyscale
,
where R1 is methyl, R2, R3, and R5 are H, R9 to R16 are H and R4 is an aryl group, i.e. benzene, thus, meeting condition (2) of the claims.



    PNG
    media_image1.png
    248
    246
    media_image1.png
    Greyscale
,
the group R3, corresponding to the recited group R1 is an alkyl such as methyl ([0026], [0068], and [0069]). Paragraph [0047] discloses that “alkyl” as defined by the reference can be substituted. Paragraph [0068] discloses that the group R3 can be selected from various groups including alkyl, deuterium, and combinations thereof. Accordingly, the disclosure of the reference encompasses –CH3, where the hydrogens are replaced by D to obtain -CD3.
The group R1 represents a tetra-substitution ([0020]). R1, R2, and R4 are H, an alkyl, a heteroaryl, an aryl. 
Thus, the combined disclosures of Boudreault et al and De Cola et al disclose the compound of the claims:

    PNG
    media_image8.png
    236
    381
    media_image8.png
    Greyscale
,,
where R2, R3, and R5 are H and R4 is an aryl group, i.e. benzene; R9 to R16 are H.

Regarding claim 19, the combined disclosures of Boudreault et al and De Cola et al teach all the claim limitations as set forth above. Additionally, Boudreault et al discloses that the in the formula:

    PNG
    media_image1.png
    248
    246
    media_image1.png
    Greyscale
,
the group R3, corresponding to the recited group R1 is an alkyl such as methyl ([0026], [0068], and [0069]). Paragraph [0047] discloses that “alkyl” as defined by the reference can be substituted. Paragraph [0068] discloses that the group R3 can be selected from various groups including alkyl, deuterium, and combinations thereof. Accordingly, the disclosure of the reference encompasses –CH3, where the hydrogens are replaced by D to obtain -CD3.
1 represents a tetra-substitution ([0020]). R1, R2, and R4 are H, an alkyl, a heteroaryl, an aryl. 
Thus, the combined disclosures of Boudreault et al and De Cola et al disclose the compound of the claims:

    PNG
    media_image9.png
    179
    316
    media_image9.png
    Greyscale

where R1, corresponding to R3 in Boudreault et al is –CD3, i.e. a deuterated C1 alkyl group and the recited groups R2 to R5, corresponding to R1 in Boudreault et al are H. Therefore, the compound satisfies condition (1) of the claims.

Regarding claim 20, the combined disclosures of Boudreault et al and De Cola et al teach all the claim limitations as set forth above. From the discussion above, the combined disclosures of Boudreault et al and De Cola et al disclose the compound of the claims:

    PNG
    media_image10.png
    252
    321
    media_image10.png
    Greyscale
,
1 is a methyl group, the recited groups R2, R5, and R9 to R21 are H.

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn. Furthermore, in light of the amendments to the claims, the 35 U.S.C. 102 rejection of the claims over Chao et al and 35 U.S.C. 103 rejections of the claims over Anemian et al as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that Boudreault et al discloses that at least one of R3 and R4 comprises a chemical group selected from the group consisting of alkyl, cycloalkyl, partially fluorinated alkyl, partially fluorinated cycloalkyl, and combinations thereof  as disclosed in Paragraph [0026] of the reference and accordingly, R4 should be alkyl, cycloalkyl, partially fluorinated alkyl or partially fluorinated cycloalkyl when R3 is an aryl group since the reference discloses that at least of R3 and R4 comprises a chemical group selected from the group consisting of alkyl, cycloalkyl, partially fluorinated alkyl, partially fluorinated cycloalkyl and combinations thereof, i.e. when R3 is an aryl group, R4 would not be hydrogen.
However, it should be noted that Paragraph [0026] of the reference does not disclose that at least one of R3 or R4 is one the disclosed groups. Rather, Paragraph [0026] of the reference discloses that one of R3 or R4 comprises one of the disclosed groups. That is, R3 and R4 as disclosed in Paragraph [0026] may either be: (a) one of the groups disclosed in this section of the 3 and R4 may be a combination of groups, i.e. R3 and R4 are a combination formed of two (2) or more groups as long as one group in the combination is that disclosed in Paragraph [0026], and another group is one disclosed in Paragraph [0026]. 
Support for the Examiner’s position is found in Paragraphs [0025] and [0026] of the reference. Specifically, Paragraph [0025] discloses:

	“[w]herein R1, R2, R3, R4, R', and R'' are (emphasis added) each independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acid, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof (emphasis added); and wherein any two adjacent substituents are optionally joined to form into a ring”.

Thus, this section of the reference requires that R3 and is one or a combination of groups. This is contrast with Paragraph [0026] which discloses that one of R3 or R4 comprises one of the disclosed groups, i.e.

	“[w]herein at least one of R3 and R4 comprises (emphasis added) a chemical group selected from the group consisting of alkyl, cycloalkyl, partially fluorinated alkyl, partially fluorinated cycloalkyl, and combinations thereof”.

Thus, this section discloses that R3 and R4 are open to the inclusion of other groups such as those in Paragraph [0026] as long as R3 or R4 contain one of the groups disclosed in Paragraph [0026]. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767